—Judgment unanimously affirmed. Memorandum: Although the People intended to have defendant waive his right to appeal as a condition to the plea bargain, the record fails to establish that he voluntarily and with full appreciation of the consequences waived that right.
In light of defendant’s lengthy criminal record and history of substance abuse, County Court did not abuse its discretion in sentencing defendant to one year upon his plea of guilty to petit larceny. (Appeal from Judgment of Erie County Court, LaMendola, J. — Petit Larceny.) Present — Denman, P. J., Green, Balio, Fallon and Boehm, JJ.